DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A2 in the reply filed on 11/24/2020 is acknowledged.
Claims 1-20 will be examined herein since they are directed to the elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man et al (US 2008/0055163).

    PNG
    media_image1.png
    768
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    711
    513
    media_image2.png
    Greyscale


a housing (i.e. housing 21) having an electronics receiving cavity (Abstract; [0021]);
a battery (i.e. battery 212) disposed at least partially within the electronics receiving cavity of the housing and in a first plane parallel to a surface of the housing ([0022]; [0056]);
a first communications antenna (i.e. cellular antenna 45, 206) configured to emit radio signals in a first frequency range, the first communications antenna disposed at least partially within the housing and in the first plane (Fig 4 above; [0015]; [0024]; [0026]; [0056]); and
a second communications antenna (i.e. WiFi antenna 210) configured to emit radio signals in a second frequency range, the second communications antenna disposed at least partially within the housing and in the first plane (Fig 4 above; [0015]; [0024]; [0028]; [0056]), wherein a portion of the battery is disposed in a space between the first communications antenna and the second communications antenna, wherein the portion of the battery interrupts a radio frequency signal path between the first communications antenna and the second communications antenna (i.e. broadly reads on that the battery is displaced in between the antennas for separation) (Fig 4 above; [0056]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 4, Man et al disclose in Fig 4 above the first communications antenna and the second communications antenna are mounted to a first side of a substantially planar printed circuit board ([0015]; [0056]).  While patent drawings are not drawn to scale, In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 12, Man et al disclose in Fig 1 and 4 above a tracking unit (i.e. a mobile wireless communications device 20, 200), comprising:
a split-housing (i.e. housing 21) including a cover interconnected with a base ([0021]);
an electrical subassembly disposed within the split-housing, the electrical subassembly comprising:
a printed circuit board (i.e. printed circuit board 67, 202) ([0021]; [0056]);
a battery (i.e. battery 212) electrically interconnected to the printed circuit board ([0022]; [0056]);
a first communications antenna (i.e. cellular antenna 45, 206) configured to emit radio signals at a first frequency, the first communications antenna attached to the printed circuit board (Fig 4 above; [0015]; [0024]; [0026]; [0056]);
a second communications antenna (i.e. WiFi antenna 210) configured to emit radio signals at a second frequency, the second communications antenna attached to the printed circuit board (Fig 4 above; [0015]; [0024]; [0028]; [0056]), wherein a portion of the battery is disposed in a space between the first communications antenna and the second communications antenna, and wherein the portion of the battery interrupts a radio frequency signal path between the first communications antenna and the second communications antenna (i.e. broadly reads on that the battery is displaced in between the antennas for separation) (Fig 4 above; [0056]).
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al in view of Besen et al (US 2017/0054129).
Regarding claim 2, Man et al do not explicitly disclose the battery includes stacked layers of anode and cathode material, and wherein the stacked layers form a shield blocking radio frequency interference between the first communications antenna and the second communications antenna as claimed.  Besen et al teach in the same field of endeavor such battery includes stacked layers of anode and cathode material, and wherein the stacked layers form a shield blocking radio frequency interference among the antenna signals ([0022]; [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Man et al in view of Besen et al to incorporate such battery includes stacked layers of anode and cathode material, and wherein the stacked layers form a shield blocking radio frequency interference among the antenna signals as taught by Besen et al in a tracking device of Man et al to gain the advantage of effectively reducing interference between the antennas within a tracking device; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claim 3, Man et al do not explicitly disclose the battery has an electromagnetic field surrounding a portion of the battery, and wherein the electromagnetic field interrupts the radio frequency signal path between the first communications antenna and the second communications antenna as claimed.  Besen et al teach in the same field of endeavor such battery 
Regarding claim 5, Man et al in view of Besen et al do not explicitly disclose the printed circuit board is configured as an L-shaped board, the first communications antenna being attached adjacent to a first end of the L-shaped board and the second communications antenna being attached adjacent to a second end of the L-shaped board diagonally opposite the first end as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the printed circuit board as an L-shaped board, and configure the first communications antenna being attached adjacent to a first end of the L-shaped board and the second communications antenna being attached adjacent to a second end of the L-shaped board diagonally opposite the first end, since it has been held to be within the general skill in the art to design a shape of a printed circuit board on the basis of its suitability and/or depending on the user’s preference for his/her intended use.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al modified by Besen et al as applied to claims 5 above, and further in view of Wang et al (US 2014/0132478).
Regarding claim 6, Man et al modified by Besen et al do not explicitly disclose the first communications antenna is mounted in an orientation orthogonal to an orientation of the second communications antenna as claimed.  Wang et al teach in the same field of endeavor the first communications antenna is mounted in an orientation orthogonal to an orientation of the second communications antenna ([0024]; [0026]; [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Man et al modified by Besen et al in view of Wang et al to incorporate the first communications antenna is mounted in an orientation orthogonal to an orientation of the second communications antenna as taught by Wang et al to gain the advantage of effectively achieving antenna diversity performance in a mobile device; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
 Regarding claim 7, Man et al modified by Besen et al in view of Wang et al do not explicitly disclose the first frequency range includes at least one frequency within the second frequency range.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the first frequency range includes at least one frequency within the second frequency range for effectively achieving antenna diversity performance in a mobile device, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 8, Man et al disclose the first communications antenna is a global system for mobile (GSM) communication systems antenna ([0016]; [0019]; [0024]; [0035]).
Regarding claim 9, Man et al disclose the second communications antenna is a global positioning system (GPS) antenna (i.e. WiFi antenna could also be used for non WiFi applications such as GPS) ([0019]; [0028]).
Regarding claim 10, Man et al modified by Besen et al disclose at least one radio frequency shield disposed in the space between the first communications antenna and the second communications antenna (i.e. broadly reads on the battery that separates the antennas) (Fig 4 above; [0056]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 11, Man et al disclose the housing is a substantially rectangular three-dimensional shape, and wherein the first communications antenna and the second communications antenna are mounted in opposing corners of the housing (Fig 4 above, [0016]-[0017]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al.
Regarding claim 13, Man et al do not explicitly disclose the cover and the base are interconnected with one another via at least one fastening element and a sealing element.  
Regarding claim 14, Man et al do not explicitly disclose the first frequency and the second frequency are within 100 MHz of each other as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first frequency and the second frequency are within 100 MHz of each other for effectively achieving antenna diversity performance in a mobile device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 15-18, Man et al do not explicitly disclose the sensors as claimed.  However, such temperature, pressure, and/or light sensors are well known features of a tracking device such as a mobile device / cellular phone as taught by Man et al for determining temperature, pressure, and ambient light of the device and/or surrounding the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such temperature, pressure, and/or light sensors in the tracking device of Man et al for effectively determining temperature, pressure, and ambient light of the device and/or surrounding the device.
Regarding claim 19, Man et al disclose the first communications antenna and the second communications antenna are mounted at opposing corners of the printed circuit board (Fig 4 In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Man et al in view of Wang et al.
Regarding claim 20, Man et al disclose in Fig 1 and 4 above a printed circuit board assembly (i.e. printed circuit board 67, 202) for a tracking device (i.e. a mobile wireless communications device 20, 200) ([0021]; [0056]), comprising: a substantially planar substrate (i.e. dielectric substrate) ([0021]), wherein a first communications antenna (i.e. cellular antenna 45, 206) configured to emit radio signals in a first frequency range is attached to the first portion (Fig 4 above; [0015]; [0024]; [0026]; [0056]), wherein a second communications antenna (i.e. WiFi antenna 210) configured to emit radio signals in a second frequency range is attached to the second portion (Fig 4 above; [0015]; [0024]; [0028]; [0056]), wherein the first communications antenna is separated from the second communications antenna by an open space disposed between the first and second portions of the substantially planar substrate, and wherein the open space is sized to receive a substantially planar battery (i.e. battery 212) (Fig 4 above; [0056]).
Man et al do not explicitly disclose the printed circuit board assembly having a first portion running in a first direction and a second portion running in a second direction orthogonal to the first direction. wherein the first communications antenna is mounted in a transmitting orientation orthogonal to a transmitting orientation of the second communications antenna as claimed.  Wang et al teach in the same field of endeavor such printed circuit board assembly having a first portion running in a first direction and a second portion running in a second 
In addition, Man et al in view of Wang et al do not explicitly disclose the printed circuit board is configured as an L-shaped as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the printed circuit board as an L-shaped, since it has been held to be within the general skill in the art to design a shape of a printed circuit board on the basis of its suitability and/or depending on the user’s preference for his/her intended use.
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,917,328 discloses an apparatus and method for determining the position of a user terminal comprise an antenna subsystem which is able to receive signals of GPS and TV, a receiver front end which converts the frequency of the incident signals and filters out unwanted signals so that the desired signals can be sampled, a digital processing component which accommodates the imperfections of the front end and converts the measured signals into a position information.  The apparatus is capable of receiving at the user terminal, broadcast television signals from television signal transmitters; determining a first set of pseudo-ranges between the user terminal and the television signal transmitters based on a known component of the broadcast television signals; receiving at the user terminal global positioning signals from a global positioning satellites; determining a second set of pseudo-ranges between the user terminal and the global positioning satellites based on the global positioning signals; and determining a position of the user terminal based on the first and second sets of pseudo-ranges, locations of the television signal transmitters, and locations of the global positioning satellites.

US 9,002,679 discloses systems, methods, and computer program products for tracking one or more items.  In one exemplary embodiment, there is provided a device for tracking one or more items.  The device may include a plurality of sensors for detecting light, temperature, humidity, pressure, and acceleration.  The device may also include a memory for storing information received from the plurality of sensors.
US 9,083,063 discloses an electrochemical cell has a housing.  The housing has at least one open end and a sidewall.  An anode; a cathode; a separator disposed between the anode and the cathode; and an electrolyte are included within the housing.  A magnetic diverter is affixed to an external surface of the sidewall of the housing.  The magnetic diverter includes a recess.  An integrated circuit is positioned within the recess.
US 2020/0059707 discloses methods, devices, and systems for tracking an asset are provided. In particular, a device that includes a processor; a wide-area network radio; a global 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646